DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An amendment was filed by Applicant on August 05, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Specification
The amendment filed 08/05/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 16 recites the limitation “such that shredder run-time thereby exceeds its cool-down time” is not supported in the original disclosure and parent Applications. There is no cool-down time associated with the shredder run-time in the original disclosure.
Claim 16 also recites the limitation “selected inlet vents” is not supported in the original disclosure (as referred to the remarks dated 08/05/2021, about support for claim amendment pages 8-9), the embodiment of fig.9, discloses and air input duct (element .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16, 18-21 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e., New Matter. The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07. The specification as originally filed does not provide support for the teaching of:
Claim 16 recites in lines 3-4, the limitation “such that shredder run-time thereby exceeds its cool-down time” is indefinite, this limitation is not supported in the original disclosure. 
Claim 16 recites the limitation “selected inlet vents” is not supported in the original disclosure. (As referred to the remarks dated 08/05/2021, about support for claim amendment pages 8-9), the embodiment of fig.9, discloses and air input duct (element 975) with opening and screen (elements 930 and 972), a fan (element 920) and input vent holes (element 955).
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16,18-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites in lines 3-4, the limitation “such that shredder run-time thereby exceeds its cool-down time” is indefinite, this limitation is not supported in the original disclosure.
Claim 16 recites in line 5, the limitation “an air intake manifold” is indefinite, it is unclear if Applicant is referring to “an air intake manifold” recited in lines 3-4 of the claim or a new limitation.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 08/05/2021, in page 8, about the support for claim amendment, Applicant refers to two different embodiments (i.e. figures 9 and 10) and since structures of embodiment of figure 9 are recited and figure 9 is associated with the claim amendment therefore figure 9 is considered.. 
The claims have not been further treated as it applies to prior art, clarification is required to facilitate a clear understanding of the claimed invention and the protection sought.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 11,/2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/Matthew Katcoff/Primary Examiner, Art Unit 3725